Citation Nr: 1435163	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-44 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a recurrent cervical spine disorder to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to service connection for a recurrent bilateral hip disorder to include degenerative joint disease.  

3.  Entitlement to service connection for a recurrent right knee disorder.  

4.  Entitlement to service connection for a recurrent left knee disorder.  

5.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period prior to May 8, 2013.  

6.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period on and after May 8, 2013.  

7.  Entitlement to a total disability rating for based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from March 1966 to January 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas, Regional Office (RO) which established service connection for lumbar spine degenerative joint disease with spondylolisthesis; assigned a 10 percent evaluation for that disability; effectuated the award as of March 11, 2009; and denied service connection for a neck disorder, a bilateral hip disorder, and a bilateral knee disorder.  In March 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In March 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In July 2013, the RO increased the evaluation for the Veteran's lumbar spine disability from 10 to 20 percent; effectuated the award as of May 8, 2013; and denied a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues of service connection for a cervical spine disorder, a bilateral hip disorder, and a bilateral knee disorder as entitlement to service connection for a recurrent cervical spine disorder to include degenerative disc disease and degenerative joint disease; a recurrent bilateral hip disorder to include degenerative joint disease, a recurrent right knee disorder, and a recurrent left knee disorder accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The issues of service connection for a recurrent right knee disorder and a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Service connection is currently in effect for lumbar spine degenerative joint disease with spondylolisthesis.  

2.  Cervical spine degenerative disc disease and degenerative joint disease originated during active service.  

3.  The Veteran did not sustain a hip disorder or chronic symptoms of degenerative joint disease (arthritis) of the hips during active service.  
4.  Symptoms of degenerative joint disease of the hips were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were first manifested in August 2010, some 43 years after service.  

5.  The Veteran has a current disability of degenerative joint disease of the hips.  

6.  A bilateral hip disorder to include degenerative joint disease did not begin during service and is not related to active service.  

7.  A bilateral hip disorder to include degenerative joint disease was not caused by or increased in severity beyond its natural progression by the Veteran's service-connected disabilities.  

8.  A recurrent left knee disorder was not shown during active service or at any time thereafter.  

9.  Prior to May 8, 2013, the Veteran's service-connected lumbar spine disability was shown to be manifested by no more than bilateral L5-S1 spondylosis; Grade I L5-S1 spondylolisthesis; a lumbar spine functional range of motion of forward flexion to 7 degrees with pain, extension to 8 degrees with pain, lateral flexion to 10 degrees with pain, bilaterally, and lateral rotation to 25 degrees with pain, bilaterally; normal spinal curvature; and no spinal muscle spasm or tenderness on palpation.  

10.  On and after May 8, 2013, the Veteran's service-connected lumbar spine disability has been shown to be manifested by no more than L5-S1 anterolisthesis; lumbar spondylosis; a functional range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees; and no lateral rotation; normal spinal curvature; and no spinal muscle spasm or tenderness on palpation.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, cervical spine degenerative disc disease and degenerative joint disease were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  

2.  A recurrent bilateral hip disorder to include degenerative joint disease was not incurred in active service and may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  

3.  A recurrent bilateral hip disorder to include degenerative joint disease was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

4.  A recurrent left knee disorder was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).  

5.  A left knee disorder was not caused or aggravated by the service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2013).  

6.  The criteria for a 40 percent evaluation for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period prior to May 8, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5239, 5242 (2013).  

7.  The criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period on and after May 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5239, 5242 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for cervical spine degenerative disc disease and degenerative joint disease.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to that issue.  

In addressing the issues of service connection for a recurrent bilateral hip disorder and a recurrent left knee disorder and the evaluation of the Veteran's service-connected lumbar spine disability, VA has issued several VCAA notices to the Veteran including a May 2009 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The May 2009 VCAA notice was issued to the Veteran prior to the September 2009 rating decision from which the instant appeal arises.  The issues were readjudicated in the September 2010 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with initial effective date following the grant of service connection for lumbar spine degenerative joint disease with spondylolisthesis, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript has been incorporated into the record.  The Veteran was afforded multiple adequate VA examinations.  The examination reports are of record.  The Veteran reported receiving treatment from Jeff Hawkins, D.C.  In April 2013, the RO requested that the Veteran complete the appropriate release so that clinical documentation from Dr. Hawkins could be requested.  Unfortunately, the Veteran did not subsequently submit the requested release.  All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Generally, in order to establish the service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for lumbar spine degenerative joint disease with spondylolisthesis.   

A.  Cervical Spine Disorder

The Veteran asserts that service connection for a recurrent cervical spine disorder is warranted as the claimed disorder was incurred as the result of his service-connected lumbar spine disability.  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) are for application in this case as degenerative joint disease (arthritis) is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 7038 C.F.R. § 8 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not refer to either a cervical spine disability or neck disorder.  

VA chiropractic treatment records dated in April 2010 states that the Veteran complained of neck pain that began "around 2004."  He felt that his neck complaints were related to his low back pain.  An impression of "probable cervical [degenerative disc disease/degenerative joint disease]" was advanced.  

At an August 2010 VA examination, the Veteran complained of left sided neck pain of five years' duration which occasionally radiated into the left shoulder.  He denied experiencing neck injury or trauma.  He was diagnosed with "cervical spine degenerative changes with osteophytes at C2-C3, C5-C6, and C6-C7 with degenerative changes of facet joints at C3-C4 and C4-05 [and] chronic neck pain."  The examiner commented that the diagnosed cervical spine disability was "less likely than not related to the lumbar spine condition" and "anatomically, they are not related."  

An April 2011 addendum to the August 2010 examination reports states that the Veteran's claims file had been reviewed and "his hips knees and neck are not related to military."  

At the March 2012 Board hearing, the Veteran testified that his neck disorder started in basic training secondary to doing "the low crawl."  

A March 2012 written statement from Dr. Hawkins indicates that he had treated the Veteran "for the past 7 years for back and neck pain that started when he was injured in the service" and the "degeneration in his spine" was "most likely due to not getting the care he needed when he injured his neck and back in the service."  

The Veteran testified on appeal that his cervical spine disorder arose during basic training.  The August 2010 VA examination report and the April 2011 addendum thereto conclude that the Veteran's diagnosed cervical spine disability was "less likely than not related to the lumbar spine condition;" "anatomically, they are not related;" and his neck symptoms were "not related to military."  In contrast, Dr. Hawkins concluded that the Veteran's neck pain "started when he was injured in the service" and the "degeneration in his spine" was "most likely due to not getting the care he needed when he injured his neck and back in the service."  While acknowledging that the VA and private opinions are not models of clarity, the Board concludes that the evidence is in relative equipoise as to the issue of service connection for a recurrent cervical spine disorder.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for cervical spine degenerative disc disease and degenerative joint disease is now warranted.  

B.  Bilateral Hip Disorder 

The Veteran asserts that service connection for a recurrent bilateral hip disorder is warranted as the claimed disability was incurred secondary to his service-connected lumbar spine disorder.  

After a review of all the evidence, the Board initially finds that the weight of the evidence demonstrates that the Veteran did not sustain degenerative joint disease of the hips or other recurrent hip disorder during active service.  The service treatment records make no reference to a hip disorder.  At the March 2012 Board hearing, the Veteran testified that he believed that his arthritis of the hips was manifested secondary to his service-connected lumbar spine disorder.  He did not contend that it arose during active service.  

The Board next finds that symptoms of degenerative joint disease of the hips were not continuous since service separation, did not become manifest to a compensable degree within one year of service separation, and were first objectively shown in August 2010, some 43 years after service separation.  The August 2010 VA examination report conveys that the Veteran was diagnosed with degenerative joint disease of the hips on physical and X-ray evaluation.  

On the question of the nexus of degenerative joint disease of the hips to service, the Board finds that the weight of the competent evidence demonstrates that the bilateral hip disorder was not incurred in active service and is not related to such service.  No competent medical professional has attributed the onset of the Veteran's degenerative joint disease of the hips to active service.  The Veteran does not advance that his recurrent bilateral hip disorder arose in service.  
The Veteran asserts that the claimed disorder arose secondary to his service-connected lumbar spine disorder.  In his March 2010 notice of disagreement, the Veteran advanced that his bilateral hip disorder was etiologically related to his service-connected lumbar spine disorder.  At the March 2012 Board hearing, the Veteran testified that his bilateral hip arthritic disorder was related to his service-connected lumbar spine disorder.  

The medical opinion evidence of record also weighs against a finding of any relationship between the degenerative joint disease of the hips and his service-connected disabilities.  The report of the August 2010 VA examination conveys that there was no "evidence of any hip condition related to lumbar spine condition;" it is "less likely than not related to[lumbosacral spine] condition;" and [degenerative joint disease] is an aging process."  

An April 2011 addendum to the August 2010 examination reports states that the Veteran's claims file had been reviewed and "his hips knees and neck are not related to military."  

The Veteran does not contend that a bilateral hip disorder was manifested during active service.  To the extent that the Veteran asserts that his degenerative joint disease of the hips is related to his service-connected disabilities, the Board finds that the Veteran's lay statements do not constitute competent evidence in this case given that a hip disorder was not shown in service; there were no chronic symptoms of degenerative joint disease of the hips in service or for decades after service; degenerative joint disease of the hips was first diagnosed years after service; and a medical professional has expressly negated a relationship between the bilateral hip disorder and the service-connected disabilities.  The Veteran has not offered any medical qualifications.  He is not competent to offer an opinion regarding the etiology of his bilateral hip disorder under the facts in this case.  The onset of degenerative joint disease, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies.  It is too complex and issue to be addressed by a layperson.  The relationship between degenerative joint disease and its causes is the subject of extensive research by medical professionals, as it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377.  

In this case, degenerative joint disease of the hips was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post-service symptoms of hypertension.  No relationship between the Veteran's recurrent bilateral hip disorder and his service-connected disabilities has been identified.  The weight of the competent evidence demonstrates that the currently diagnosed degenerative joint disease of the hips was not incurred in or related to either active service or caused or aggravated by a service-connected disability.  For these reasons, the Board finds that service connection for a recurrent bilateral hip disorder to include degenerative joint disease is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Left Knee Disorder

The Veteran asserts that service connection for a recurrent left knee disorder is warranted as the claimed disorder was incurred secondary to his service-connected lumbar spine disorder.  

The service treatment records make no reference to a left knee disorder.  The clinical documentation of record does not reflect that a left knee disorder was manifested during active service or at any time thereafter.  At the August 2010 VA examination, the Veteran did not present any left knee complaints.  The examiner observed that there was "no evidence of bilateral knee condition."    

At the March 2012 Board hearing, the Veteran testified that he had knee pain which he believed was related to his service-connected lumbar spine disorder.  He did not report that he been diagnosed with or treated for a recurrent knee disorder.   

The record does not establish that a left knee disorder was manifested during active service or at any time thereafter.  The Veteran neither complained of nor exhibited a left knee disorder at the August 2010 VA examination.  Indeed, the Veteran's claim is supported solely by his own written statements and testimony on appeal.   

The Veteran contends that he currently has a left knee disorder secondary to his service-connected lumbar spine disorder.  The record is devoid of clinical documentation of the diagnosis of or treatment of a recurrent left knee disorder during active service or at any time thereafter.  The Board finds that the Veteran's lay statements do not constitute competent evidence of the diagnosis of such disability in this case given that a recurrent left knee disorder was not diagnosed or otherwise manifested during active service or at any time thereafter.  A medical professional has expressly negated the diagnosis of a recurrent left knee disorder.  The Veteran has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the diagnosis of a recurrent left knee disorder under the facts in this case.  The onset of the claimed disorder is not amenable to observation by a lay person.  The question of the diagnosis of such a disability requires specific clinical testing and correlation and is too complex to be addressed by a layperson.  See Jandreau, 492 F.3d at 1377.  

A recurrent left knee disorder was not manifested during active service or at any time thereafter.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  For these reasons, the Board finds that service connection for a recurrent left knee disorder is not warranted on either a direct or secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


III.  Lumbar Spine Disorder

The Veteran asserts that the record supports assignment of an increased evaluation for his lumbar spine disorder.  

The Veteran's service treatment records reflect that his pre-existing lumbar spine disorder was aggravated during active service and necessitated his separation.  In September 2009, the RO established service connection for lumbar spine degenerative joint disease with spondylolisthesis; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 11, 2009.  In July 2013, the RO increased the evaluation for the Veteran's lumbar spine disorder from 10 to 20 percent and effectuated the award as of May 8, 2013.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In adjudicating increased evaluation claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a "staged" evaluation may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Degenerative arthritis established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Spondylolisthesis and degenerative arthritis of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5239, 5242.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Period Prior to May 8, 2013

At an August 2009 VA spine examination, the Veteran complained of chronic back pain which radiated down his right leg; prevented him from lifting objects; and interfered with his sleep.  On evaluation of the lumbar spine, the Veteran exhibited a range of motion of flexion to70 degrees with pain, extension to 30 degrees with no pain, right flexion to 30 degrees with pain, left flexion to 25 degrees with pain, and rotation to 30 degrees without pain, bilaterally, and no spinal tenderness or spasm on palpation.  Contemporaneous X-ray studies of the lumbosacral spine revealed spondylolisthesis of L5 over S1 and degenerative joint disease.  The Veteran was diagnosed with spondylolisthesis of L5 over S1 and lumbar spine degenerative joint disease.  

In his March 2010 notice of disagreement, the Veteran advanced that the assigned evaluation for his lumbar spine disability was too low.  

At an August 2010 VA examination, the Veteran complained of constant low back pain; associated numbness of the right lower extremity; and "one incapacitating episode in the past year in November 2009 that lasted 2 days."  He reported that he was self-employed as a truck broker and his lumbar spine disorder did not affect his work.  On evaluation of the lumbar spine, the Veteran exhibited a range of motion of forward flexion to 7 degrees with pain, extension to 8 degrees with pain, lateral flexion to 10 degrees with pain, bilaterally, and lateral rotation to 25 degrees with more pain, bilaterally; normal spinal curvature; and no spinal muscle spasm or tenderness on palpation.  The Veteran was diagnosed with "spondylosis bilaterally at L5-S1 associated with Grade I spondylolisthesis narrowing of L5-S1 with chronic low back pain and bilateral buttocks pain."  

At the March 2012 Board hearing, the Veteran testified that his lumbar spine disorder significantly limited his daily and vocational activities.  He stated that he had to turn down or cease employment which required air travel or other periods of prolonged sitting due to his low back pain.  

The March 2012 written statement from Dr. Hawkins conveys that the Veteran had "limited range of motion, muscle spasms, pain that affects his daily living, as well as degeneration in his spine."  

During the period prior to May 8, 2013, the Veteran's service-connected lumbar spine disability was shown to be manifested by no more than bilateral L5-S1 spondylosis; Grade I L5-S1spondylolisthesis; a lumbar spine functional range of motion of forward flexion to 7 degrees with pain, extension to 8 degrees with pain, lateral flexion to 10 degrees with pain, bilaterally, and lateral rotation to 25 degrees with pain, bilaterally; normal spinal curvature; and no spinal muscle spasm or tenderness on palpation.  Such symptomatology clearly results in significant lumbar spine functional impairment and warrants assignment of a 40 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5239, 5242.  The Veteran was not found to exhibit unfavorable ankylosis of the entire thoracolumbar spine during the relevant time period.  Absent such a finding, the criteria for a schedular evaluation in excess of 40 percent are not met.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code s 5003, 5239, 5242.  

B.  Period on and after May 8, 2013

The report of a May 8, 2013, spine examination conducted for VA indicates that the Veteran complained of chronic low back pain which interfered with his daily activities.  On evaluation of the lumbar spine, the Veteran exhibited a range of motion of forward flexion to 80 degrees with pain after 70 degrees, extension to 20 degrees with pain after 15 degrees, right lateral flexion to 20 degrees with pain, left lateral flexion to 20 degrees with pain after 15 degrees, and lateral rotation to 5 degrees with pain, bilaterally; a "post-test" lumbar spine range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, and no lateral rotation; and no spinal muscle spasm or tenderness.  Contemporaneous X-ray studies of the lumbar spine revealed "possible minimal anterolisthesis at the L5-S1 level on a degenerative basis" and "diffuse lumbar spondylosis."  The Veteran was diagnosed with lumbar spine degenerative disc disease and lumbar spine spondylosis with myelopathy.  The examiner opined that the Veteran "cannot stoop, bend, or twist or carry anything over 10 pounds."  He was found able to do sedentary employment.  

During the period on and after May 8, 2013, the Veteran's service-connected lumbar spine disability has been shown to be manifested by no more than L5-S1 anterolisthesis; lumbar spondylosis; a functional range of motion of forward flexion to 35 degrees, extension to 10 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees; and no lateral rotation; normal spinal curvature; and no spinal muscle spasm or tenderness on palpation.  The Veteran's lumbar spine disability warrants a 20 percent evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5239, 5242.  The Veteran was not found to exhibit either actual or functional limitation of motion of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Absent such findings, the criteria for a schedular evaluation in excess of 20 percent are not met.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5239, 5242.  

C.  Extra-schedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5239, 5242 reflects that the diagnostic criteria reasonably describes the Veteran's lumbar spine disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for spine disabilities based upon functional spinal limitation of motion and other symptomatology specific to both lumbar spondylolisthesis and degenerative joint disease including pain.  The Veteran's lumbar spine disability picture has been shown to encompass significant functional limitation of motion which falls squarely within the diagnostic criteria for a 40 percent evaluation for the period prior to May 8, 2013, and 20 percent evaluation for the period on and after May 8, 2013, under38 C.F.R. § 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5239, 5242.  The documentation of record does not show exceptional limitation due to the Veteran's lumbar spine disability beyond that contemplated by the rating schedule.  Therefore, the Board determines that referral of the claim for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for cervical spine degenerative disc disease and degenerative joint disease is granted.  

Service connection for a recurrent bilateral hip disorder to include degenerative joint disease is denied.  

Service connection for a recurrent left knee disorder is denied.  

A 40 percent evaluation for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period prior to May 8, 2013, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 20 percent for the Veteran's lumbar spine degenerative joint disease with spondylolisthesis for the period on and after May 8, 2013, is denied.  


REMAND

An April 2010 VA treatment record states that the Veteran underwent a "r[ight] knee, [anterior cruciate ligament] repair, 2005?"  Clinical documentation of the cited right knee surgical treatment is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of the Veteran's service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In light of the award above of service connection for cervical spine degenerative disc disease and degenerative joint disease, the issue of entitlement to a TDIU should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to his reported right knee anterior cruciate ligament repair and all other treatment of his recurrent right knee disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2013.  

3.  Then readjudicate the issues of service connection for a recurrent right knee disorder and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


